


Exhibit 10.3
To:


Deutsche Bank AG


acting also for the other Lending Offices, whose rights and duties are exercised
by Deutsche Bank AG on a trust basis
 





Guarantee
We have been informed that the branches and/or subsidiaries of Deutsche Bank AG
listed in Annex 1 to this Guarantee (each a “Lending Office”) are prepared,
subject to certain terms and conditions, to enter into agreements within the
banking relationship (collectively and each of them, an „Agreement“) with the
companies listed in Annex 1 (each a “Customer”) against our first demand
guarantee. Accordingly, we issue this Guarantee in order to secure all existing,
future and contingent claims of the Lending Offices against the respective
Customer arising from the banking relationship (not limited to the amounts
stated in Annex 1) and to ensure that the Lending Office shall receive payment
of all amounts expressed to be payable by the Customer hereunder (the
“Indebtedness”) up to the guarantee amount in the currency and at the place
provided in the respective Agreement at its stated or accelerated maturity, net
of any deduction or withholding whatsoever and irrespective of the factual or
legal circumstances (including, but not limited to, force majeure and any event
or action delaying or preventing any conversion or transfer to or receipt by the
Lending Office in the account agreed to by the Lending Office) and motives by
reason of which the Customer may fail to pay the Indebtedness. Where a Lending
Office is a subsidiary of Deutsche Bank AG, Deutsche Bank AG is entitled to
claim payment of the guaranteed amounts of the Lending Office for the purpose of
forwarding the received amounts to that Lending Office.
1. Guarantee and Guaranteed Amount
We hereby irrevocably and unconditionally guarantee the payment to the
respective Lending Office, in Cologne (or at request of the respective Lending
Office at the place of business of that Lending Office), and in the respective
currency (or at request of the respective Lending Office in effective EURO), of
the Indebtedness up to (converted, as the case may be)


EUR 30.000.000,00
(in words: Euro Thirty Million)
including such further amounts as correspond to interest, cost, expenses, fees
and all other amounts as agreed upon to be payable by the Customer.
2. Payment upon First Demand
We shall effect payment hereunder immediately upon your first demand and
confirmation in writing or by teletransmission that the amount claimed from us
equals the Indebtedness (or part thereof) which the Customer has not paid to a
Lending Office when due.
3. Primary, Independent Obligation
This Guarantee constitutes our primary and independent obligation to make
payment to you/the Lending Office in accordance with the terms hereof, under any
and all circumstances, regardless of the validity,




--------------------------------------------------------------------------------




legality or enforceability of the Agreement and irrespective of all objections,
exceptions or defences from the Customer or third parties.
4. Guarantee for Payment
The Lending Office shall not be required first to claim payment from, to proceed
against, or enforce any claims on or security given by, the Customer or any
other person before making demand from us hereunder.
5. Exclusion of Specific Defences
This Guarantee and our obligations hereunder shall not be contingent upon the
legal relationship between the Lending Office and the Customer and shall be
independent of and enforceable notwithstanding (a) any defect in any provision
of the Agreement, (b) any absence or insufficiency of corporate resolutions
relating to the Indebtedness, (c) any inadequate representation of the Customer,
(d) any absence of licences or other authorisations or any factual or legal
restrictions or limitations existing or introduced in the country of the
Customer, (e) any agreement made between the Lending Office and the Customer
concerning the Indebtedness, including any extension of the term of payment and
any rescheduling or restructuring of the Indebtedness, whether or not we shall
have given our consent thereto, (f) the taking, existence, variation or release
of any other collateral provided to the Lending Office for the Indebtedness, and
its legal relationship with any provider of such other collateral, (g) any right
of the Customer to rescind the Agreement, and (h) any right that a Lending
Office may have to set-off the Indebtedness against a counterclaim of the
Customer.
6. Taxes
Any amount payable by us hereunder will be paid free and clear of and without
deduction of any withholding taxes. Withholding taxes are taxes, duties or
governmental charges of any kind whatsoever which are imposed or levied in, by
or on behalf of the country in which we are/or the Customer is situated, and
which are deducted from any payment hereunder and/or under the Agreement. If the
deduction of withholding taxes is required by law, then we shall pay such
additional amounts as may be necessary in order that the net amounts received by
you/the Lending Office after such deduction shall equal the amount that would
have been receivable had no such deduction been required.
7. Currency Indemnity
Payments made by us to you/the respective Lending Office pursuant to a judgement
or order of a court or tribunal in a currency other than that of the Guarantee
(the “Guarantee Currency”) shall constitute a discharge of our obligation
hereunder only to the extent of the amount of the Guarantee Currency that
you/the Lending Office, immediately after receipt of such payment in such other
currency, would be able to purchase with the amount so received on a recognised
foreign exchange market. If the amount so received should be less than the
amount due in the Guarantee Currency under this Guarantee, then as a separate
and independent obligation, which gives rise to a separate cause of action, we
are obliged to pay the difference.
8. Limitation of Subrogation
So long as any Indebtedness has not been satisfied or any sum remains payable
under the Agreement, we undertake not to assert any claim we may have against
the Customer by reason of the performance of our obligations under this
Guarantee, whether on contractual grounds or on any other legal basis, until the
Indebtedness has been satisfied and all amounts payable to the Lending Office
under the Agreement have been fully and irrevocably received or recovered. Any
amount received or recovered by us from the Customer shall be held in trust for
and immediately paid to the Lending Office. If we make any payment to the
Lending Office hereunder, we shall only be subrogated in its rights against the
Customer once the Indebtedness has been satisfied and all amounts payable to the
Lending Office under the Agreement have been fully and irrevocably received or
recovered by it.




--------------------------------------------------------------------------------




9. Dissolution/Change of Structure
The obligations under this Guarantee shall remain in force notwithstanding any
dissolution or change in the structure or legal form of the Customer.
10. Restructuring
The Lending Office shall without our consent be entitled to reschedule or
restructure principal, interest and other amounts payable under the Agreement,
to release the Customer from its obligations and/or to accept a new debtor if,
for reasons which it deems important, the Lending Office or other companies of
the Deutsche Bank group agree to similar measures also with respect to their
other credits extended to entities in the country of the Customer. Our liability
under this Guarantee shall not be affected by such measures, and we undertake to
pay to you upon first demand, in accordance with the terms hereof, all such
amounts in full and at such time as they would have become due and payable had
the Agreement and the Indebtedness remained effective and unaltered. Our consent
to the terms and documentation of such rescheduling, restructuring, release or
debt assumption shall not be required.
11. New Money
Should the Lending Office agree, in connection with a debt restructuring or in
order to avoid such restructuring, to extend new credits (“New Money”) to the
Customer or other entities of the public or private sector in the country of the
Customer and should its participation in such New Money be calculated on the
basis of credits extended by the Lending Office and/or other companies of the
Deutsche Bank group to the Customer or such other entities, we hereby
irrevocably and unconditionally guarantee, in accordance with the terms hereof,
that portion of the claims for principal, interest, cost, expenses, fees and
other amounts payable in respect of the New Money by which your participation in
the New Money is increased by virtue of the Indebtedness, regardless of whether
you are legally obliged to take part in the restructuring of the New Money. Our
consent to the terms and documentation of the New Money shall not be required.
12. Miscellaneous
We represent and warrant that this Guarantee is binding, valid and enforceable
against us in accordance with its terms. We waive any express acceptance of this
Guarantee by the Lending Office. We acknowledge that Deutsche Bank AG is
entitled to enforce any right or claim of the Lending Offices. We confirm that
we have taken, and will continue to take, all necessary steps to ensure that any
amount claimed by you/the Lending Office from us hereunder can be transferred to
you/it immediately, free of any deduction, cost or charges whatsoever. We waive
any right to require information from the Lending Office in respect of the
Agreement and the Indebtedness.
13. Term
This Guarantee is effective as of its date of issuance and shall expire once all
amounts expressed to be payable by the Customer to the Lending Office due to the
Indebtedness or under the Agreement have been fully and irrevocably received by
the Lending Office. However, should the Lending Office thereafter become liable
to return monies received in payment of the Indebtedness as a result of any
bankruptcy, composition or similar proceedings affecting the Customer, this
Guarantee shall be reinstated and become effective again notwithstanding such
expiration. This shall also apply if at that time the Customer is no longer
listed in Annex 1.
14. Partial Invalidity
Should any provision of this Guarantee be void or for any other reason invalid
or unenforceable or invalid, the other provisions hereof shall remain in force.






--------------------------------------------------------------------------------




15. Applicable Law, Jurisdiction
This Guarantee and all rights and obligations arising hereunder shall in all
respects be governed by German law. We hereby submit to the jurisdiction of the
competent courts of Cologne, Germany, and, at your option, of the competent
courts of our domicile. We irrevocably waive any objection which we may now or
hereafter have that such proceedings have been brought in an inconvenient forum.


 
 
IPG Laser GmbH
 
 
 
Burbach, 11 August 2014
 
/s/ Eugene Scherbakov





Annex 1:
Worksheet comprising full name of (i) the Customer(s) (ii) the respective
Lending Office and (iii) the respective lending amounts and currencies




